








LICENSE AGREEMENT


by and between


Asuragen, Inc.


and


Interpace Diagnostics, LLC






Dated as of August 13, 2014


TABLE OF CONTENTS


ARTICLE 1
DEFINITIONS    1

ARTICLE 2
GRANT OF RIGHTS    3

2.1
Grants to Buyer.                            3

2.2
Retention of Rights.                        4

2.3
Sublicenses.                            4

2.4
No Implied Rights.                        4

ARTICLE 3
LICENSED PATENTS                        5

ARTICLE 4
CONFIDENTIALITY AND NON-DISCLOSURE        5

ARTICLE 5
DISCLAIMER OF WARRANTIES                5

ARTICLE 6
TERM AND TERMINATION                    6

6.1
Term.                                6

6.2
Mutual Agreement.                        6

6.3
Patent Challenge.                            6





--------------------------------------------------------------------------------




6.4
No Termination for Material Breach.                6

6.5
Consequences of Termination.                    6

ARTICLE 7
MISCELLANEOUS                        6

7.1
Governing Law, Jurisdiction, Venue and Service.        6

7.2
Notices.                                7

7.3
No Benefit to Third Parties.                    8

7.4
Waiver and Non-Exclusion of Remedies.                8

7.5
Expenses                                9

7.6
Assignment.                            9

7.7
Amendment.                            9

7.8
Further Assurance                            9

7.9
Independent Contractors.                        9

7.10
Severability.                            9

7.11
Equitable Relief.                            10

7.12
English Language.                            10

7.13
Counterparts.                            10

7.14
Entire Agreement.                            10

7.15
Construction.                            10



SCHEDULES


Schedule 1.7        Licensed microRNA Classifier Patents
Schedule 1.8        Licensed mir-21 Patents
Schedule 1.9        Licensed Pancreas microRNA Classifier Know-How
Schedule 1.11        Licensed Thyroid microRNA Classifier Know-How
Schedule 1.12        Licensed Thyroid Test Know-How
Schedule 2.1        Third Party Agreements




LICENSE AGREEMENT
This License Agreement (this “Agreement”) is made and entered into effective as
of August 13, 2014 (the “Effective Date”) by and between Asuragen, Inc., a
corporation organized and existing under the laws of the State of Delaware
(“Seller”), and Interpace Diagnostics, LLC, a Delaware limited liability company
(“Buyer”). Seller and Buyer are sometimes referred herein individually as a
“Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Seller and Buyer are parties to that certain Asset Purchase Agreement,
dated as of August 13, 2014 (the “Asset Purchase Agreement”), pursuant to which
Buyer is purchasing from Seller certain assets related to the Transferred
Products (as defined in the Asset Purchase Agreement); and
WHEREAS, in connection with the Transactions (as defined in the Asset Purchase
Agreement), Seller is required to grant a license to Buyer, and Buyer is
required to take a license, under certain intellectual property owned by Seller.
NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth and set forth in the Asset Purchase Agreement
and other good and valuable




--------------------------------------------------------------------------------




consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:


ARTICLE 1
DEFINITIONS
Unless otherwise specifically provided herein, the following terms shall have
the meanings set forth in this Article 1 and capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Asset Purchase Agreement.
1.1 “Agreement” has the meaning set forth in the preamble hereto.


1.2 “ASRs” means Analyte Specific Reagents as defined in 21 C.F.R. §864.4020
that are regulated by the FDA and manufactured in accordance with the FDA’s good
manufacturing practices and quality system regulations.


1.3 “Asset Purchase Agreement” has the meaning set forth in the recitals hereto.


1.4 “Buyer” has the meaning set forth in the preamble hereto.


1.5 “Effective Date” has the meaning set forth in the preamble hereto.


1.6 “Licensed Know-How” means the Licensed Pancreas microRNA Classifier
Know-How, the Licensed Thyroid microRNA Classifier Know-How and the Licensed
Thyroid Test Know-How.


1.7 “Licensed microRNA Classifier Patents” means those Patents that are owned by
Seller as of the Effective Date that are set forth on Schedule 1.7.


1.8 “Licensed mir-21 Patents” means those Patents that are owned by Seller as of
the Effective Date that are set forth on Schedule 1.8.


1.9 “Licensed Pancreas microRNA Classifier Know-How” means the protocols, data
and data packages that are owned by Seller as of the Effective Date that are set
forth on Schedule 1.9.


1.10 “Licensed Patents” means the Licensed microRNA Classifier Patents and the
Licensed mir-21 Patents.


1.11 “Licensed Thyroid microRNA Classifier Know-How” means the protocols, data
and data packages that are owned by Seller as of the Effective Date that are set
forth on Schedule 1.11.


1.12 “Licensed Thyroid Test Know-How” means the protocols, data and data
packages that are owned by Seller as of the Effective Date that are set forth on
Schedule 1.12.


1.13 “Notice” has the meaning set forth in Section 7.2.1.


1.14 “Party” and “Parties” each has the meaning set forth in the preamble
hereto.


1.15 “Reagents” means (a) reagents that are awaiting FDA review for clearance or
approval pursuant to a valid and pending 510(k) or PMA application or are the
subject of an FDA approved Investigational Device Exemption (“IDE”) application,
in each case that has been submitted to the FDA in accordance with the




--------------------------------------------------------------------------------




FFDCA, or (b) reagents that are the subject of preclinical studies undertaken
for the sole purpose of generating data in support an IDE or PMA application
intended to be made for such reagent that are conducted internally or with or by
a Third Party investigator under sponsored and supposed contract research
agreements under which such reagents are provided without monetary consideration
and that are manufactured in accordance the FDA’s good manufacturing practices
or quality system regulations.


1.16 “Seller” has the meaning set forth in the preamble hereto.


1.17 “Sublicensee” means a Third Party that is granted a sublicense by Buyer
under the grant in Section 2.1, as provided in Section 2.3.


1.18 “Term” has the meaning set forth in Section 6.1.


ARTICLE 2
GRANT OF RIGHTS


2.1    Grants to Buyer. Seller (on behalf of itself and its Affiliates), in
consideration of the amounts due under the Asset Purchase Agreement, hereby
grants to Buyer and its Affiliates:
2.1.1 an exclusive (even as to Seller and its Affiliates), worldwide,
non-transferable (except as provided in Section 7.6), perpetual (except as
provided in ARTICLE 6), irrevocable (except as provided in ARTICLE 6),
royalty-free (except for the royalties payable under the Asset Purchase
Agreement) license, with the right to grant sublicenses in accordance with
Section 2.3, under the Licensed microRNA Classifier Patents to Exploit the
Thyroid 5 microRNA Classifier, the Thyroid 10 microRNA Classifier and the
Pancreas microRNA Test and for the purpose of diagnosing thyroid cancer or
pancreatic cancer, as applicable;
2.1.2 an exclusive (even as to Seller and its Affiliates), worldwide,
non-transferable (except as provided in Section 7.6), perpetual (except as
provided in ARTICLE 6), irrevocable (except as provided in ARTICLE 6),
royalty-free (except for the royalties payable under the Asset Purchase
Agreement) license, with the right to grant sublicenses in accordance with
Section 2.3, under the Licensed mir-21 Patents to Exploit ASRs and Reagents, for
the purpose of diagnosing thyroid cancer or pancreatic cancer;
2.1.3 a worldwide, non-transferable (except as provided in Section 7.6),
perpetual (except as provided in ARTICLE 6), irrevocable (except as provided in
ARTICLE 6), royalty-free (except for the royalties payable under the Asset
Purchase Agreement) license, with the right to grant sublicenses in accordance
with Section 2.3, under the Licensed Thyroid Test Know-How, which license shall
be (a) exclusive (even as to Seller and its Affiliates) to Exploit the Thyroid
Test Version One, Thyroid Test Version Two or Thyroid Test Version Three and (b)
subject to clause (a), non-exclusive for the purpose of diagnosing thyroid
cancer;
2.1.4 a worldwide, non-transferable (except as provided in Section 7.6),
perpetual (except as provided in ARTICLE 6), irrevocable (except as provided in
ARTICLE 6), royalty-free (except for the royalties payable under the Asset
Purchase Agreement) license, with the right to grant sublicenses in accordance
with Section 2.3, under the Licensed Thyroid microRNA Know-How, which license
shall be (a) exclusive (even as to Seller and its Affiliates) to Exploit the
Thyroid 5 microRNA Classifier or the Thyroid 10 microRNA Classifier and (b)
subject to clause (a), non-exclusive for the purpose of diagnosing thyroid
cancer; and




--------------------------------------------------------------------------------




2.1.5 a worldwide, non-transferable (except as provided in Section 7.6),
perpetual (except as provided in ARTICLE 6), irrevocable (except as provided in
ARTICLE 6), royalty-free (except for the royalties payable under the Asset
Purchase Agreement) license, with the right to grant sublicenses in accordance
with Section 2.3, under the Licensed Pancreas microRNA Know-How, which license
shall be (a) exclusive (even as to Seller and its Affiliates) to Exploit the
Pancreas microRNA Test and (b) subject to clause (a), non-exclusive for the
purpose of diagnosis pancreatic cancer.


All rights granted to Buyer under this Section 2.1 shall be subject and
subordinate to the rights of any Third Party in any Licensed Patents or Licensed
Know-How as of the Effective Date pursuant to any agreement set forth on
Schedule 2.1 and shall be effective solely to the extent consistent with such
Third Party’s rights. Nothing in this Agreement shall be construed as granting
to the Buyer any rights that are broader than Seller’s existing rights with
respect to the Licensed Patents and Licensed Know-How as of the Effective Date.


2.2    Retention of Rights. Notwithstanding anything to the contrary in this
Agreement, Seller retains, on behalf of itself and its Affiliates,
(sub)licensees, licensors and distributors, all right, title and interest in and
to the Licensed Know-How and Licensed Patents, in each case, as may be necessary
or useful to: (a) perform its obligations under the Transition Services
Agreement; (b) for purposes of publications or presentations, but, for clarity,
not to Exploit any Transferred Product; (c) to provide services in the ordinary
course of business other than in relation to the performance of diagnostic
services directed to thyroid cancer or pancreatic cancer in a laboratory
certified under CLIA; and (d) to provide services in connection with any
Contract included in the Excluded Assets. Except as expressly granted herein or
in the Asset Purchase Agreement with respect to the Licensed Patents and the
Licensed Know-How, Seller grants no other right or license to any assets or
rights, including intellectual property rights, of Seller and its Affiliates and
its and their assigns and successors.


2.3    Sublicenses. Buyer shall have the right to grant sublicenses under the
licenses granted in Section 2.1 through multiple tiers of Sublicensees; provided
that Buyer shall (a) remain jointly and severally liable for the performance or
non-performance of any such Sublicensee, and (b) provide to Seller a written
notice setting forth in reasonable detail the nature of such sublicense and the
identity of the Sublicensee, which written notice shall include a copy of any
such sublicense agreement; provided that the financial terms of any such
sublicense agreement may be redacted to the extent not pertinent to an
understanding of either Party’s obligations or benefits under this Agreement.
Buyer hereby guarantees the performance of its Affiliates and permitted
Sublicensees and the grant of any such sublicense shall not relieve Buyer of its
obligations under this Agreement. A copy of any sublicense agreement executed by
Buyer pursuant to this Section 2.2 (with financial terms redacted) shall be
provided to Seller within 14 days after its execution by the parties thereto.
2.4    No Implied Rights. For the avoidance of doubt, Buyer and its Affiliates,
licensees, Sublicensees and distributors shall have no right, express or
implied, with respect to the Licensed Patents and the Licensed Know-How, except
as expressly provided in Section 2.1 and elsewhere in this Agreement.


ARTICLE 3
LICENSED PATENTS


As between the Parties, (a) Seller shall have the sole and exclusive right, but
not the obligation, to prosecute, maintain, and defend the Licensed Patents, at
its sole cost and expense and (b) Seller shall have the first right, but not the
obligation, to enforce the Licensed Patents, at its sole cost and expense and
with the sole right to retain any recoveries with respect thereto; provided,
that without limiting Seller’s rights




--------------------------------------------------------------------------------




under this clause (b), Seller shall consult with Buyer with respect to any
enforcement of the Licensed Patents in the field of the diagnosis of thyroid
cancer or pancreatic cancer and provided, further, that if Seller does not take
commercially reasonably steps to enforce any of the Licensed Patents against an
alleged infringer in the field of the diagnosis of thyroid cancer or pancreatic
cancer and Buyer wishes to enforce any such Licensed Patent in the field of the
diagnosis of thyroid cancer or pancreatic cancer, then Buyer shall so notify
Seller and upon Seller’s written consent (such consent not to be unreasonably
withheld), Buyer may enforce such Licensed Patent in such field at its sole cost
and expense and Seller shall, at Buyer’s costs and expense, join such action as
a party plaintiff if necessary to sustain jurisdiction or standing.


ARTICLE 4
CONFIDENTIALITY AND NON-DISCLOSURE


The rights and obligations of the Parties with respect to Confidential
Information hereunder shall be governed by the terms of Section 4.4 of the Asset
Purchase Agreement.
ARTICLE 5
DISCLAIMER OF WARRANTIES


BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 3.1 OF THE ASSET PURCHASE AGREEMENT, SELLER HAS
MADE NO REPRESENTATION OR WARRANTY WHATSOEVER AND BUYER HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, RELATED TO THE LICENSED Patents,
THE Licensed Know-How OR THE TRANSACTIONS CONTEMPLATED HEREBY. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
EXPRESSLY PROVIDED IN SECTION 3.1 OF THE ASSET PURCHASE AGREEMENT, BUYER IS
LICENSING THE RIGHTS HEREUNDER ON AN “AS IS, WHERE IS” BASIS WITHOUT ANY EXPRESS
OR IMPLIED WARRANTIES, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, INCLUDING ANY WARRANTY OF QUALITY, FITNESS FOR A PARTICULAR PURPOSE,
MERCHANTABILITY, CONDITION OF THE LICENSED PATENTS OR LICENSED KNOW-HOW, AS TO
THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF ANY PERSON OR AS TO
ANY OTHER MATTER.


ARTICLE 6
TERM AND TERMINATION
6.1    Term. The term of this Agreement shall commence on the Effective Date and
shall continue in full force and effect until terminated in accordance with this
7 (such period, the “Term”).


6.2    Mutual Agreement. This Agreement may be terminated upon the mutual
written agreement of Buyer and Seller at any time.


6.3    Patent Challenge. If Buyer or any of its Affiliates or any of its or
their respective (sub)licensees initiates (or in any way, directly or
indirectly, aids any Third Party in initiating) a declaratory judgment action or
similar action or claim that any Licensed Patent is invalid, unenforceable or
not infringed by the Exploitation of any Pancreas Royalty Product or any Thyroid
Royalty Product by or on behalf of Buyer or any of its Affiliates or any of its
or their respective (sub)licensees, then Seller may terminate this Agreement
immediately upon written notice to Buyer.


6.4    No Termination for Material Breach. For the avoidance of doubt, neither
Party shall have the right to terminate this Agreement because of a material
breach of this Agreement by the other Party. In the case




--------------------------------------------------------------------------------




of a material breach of this Agreement by a Party, the other Party’s remedies
shall be limited to recovering of damages and equitable relief.


6.5    Consequences of Termination.
6.5.1 Termination of Agreement. Upon the termination of this Agreement pursuant
to Section 6.2 or Section 6.3, all of the licenses granted by Seller to Buyer
under ARTICLE 2, and any sublicenses related thereto entered into by Buyer as
permitted hereunder, shall terminate in their entirety.
6.5.2 Accrued Rights. The termination of this Agreement for any reason shall be
without prejudice to any rights that shall have accrued to the benefit of a
Party prior to such termination. Such termination shall not relieve a Party from
obligations that are expressly indicated to survive the termination of this
Agreement.
6.5.3 Survival. Without limiting the foregoing, Section 2.4, this Section 6.5,
ARTICLE 4, ARTICLE 4, and ARTICLE 7 shall survive the termination of this
Agreement for any reason.


ARTICLE 7
MISCELLANEOUS
7.1    Governing Law, Jurisdiction, Venue and Service.
7.1.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
7.1.3 Jurisdiction. Subject to Section 7.11, the Parties hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of the courts of the State
of Delaware and the United States District Court for the District of Delaware
for any action, suit or proceeding (other than appeals therefrom) arising out of
or relating to this Agreement, and agree not to commence any action, suit or
proceeding (other than appeals therefrom) related thereto except in such courts.
The Parties irrevocably and unconditionally waive their right to a jury trial.
7.1.4 Venue. The Parties further hereby irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement in the
courts of the State of Delaware or in the United States District Court for the
District of Delaware, and hereby further irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
7.1.5 Service. Each Party further agrees that service of any process, summons,
notice or document by registered mail to its address set forth in Section 7.2.2
shall be effective service of process for any action, suit or proceeding brought
against it under this Agreement in any such court.
7.2    Notices.
7.2.1 Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement
(each, a “Notice”) shall be in writing, shall refer specifically to this
Agreement and shall be deemed given only if delivered by hand or sent by
facsimile transmission (with transmission confirmed) or by internationally
recognized overnight delivery service that maintains records of delivery,
addressed to the Parties at their respective addresses specified in Section
7.2.2 or to such other address as the Party to whom notice is to be given may
have provided to the other Party at least 10 days’ prior to such address taking
effect in accordance with this Section 7.2. Such Notice shall be deemed to have
been received: (a) as of the date delivered by hand or by overnight registered
mail, courier or express delivery service; or (b) on the day sent by facsimile
provided that the




--------------------------------------------------------------------------------




sender has received confirmation of transmission (by facsimile receipt
confirmation or confirmation by telephone or email) prior to 6:00 p.m. Eastern
Time on such day (and if confirmation is received after 6:00 p.m. Eastern Time,
such Notice shall be deemed to have been delivered on the following Business
Day). Any Notice delivered by facsimile shall be confirmed by a hard copy
delivered promptly thereafter.


7.2.2 Address for Notice.
If to Seller, to:


Asuragen, Inc.
2150 Woodward St., Suite 100
Austin, Texas 78744
Facsimile: (512) 681-5201
Attention: Senior Vice President & General Counsel


with a copy (which shall not constitute notice) to:
Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018-1405
Facsimile: (212) 841-1010
Attention: Jack S. Bodner
John A. Hurvitz


If to Buyer, to:
Interpace Diagnostics, LLC
Morris Corporate Center 1, Building A
300 Interpace Parkway
Parsippany, NJ 07054
Fax: 862-207-7810


with a copy (which shall not constitute notice) to:
Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103
Attention: Steven J. Abrams
Fax: 215-981-4750
7.3    No Benefit to Third Parties. The covenants and agreements set forth in
this Agreement are for the sole benefit of the Parties and their successors and
permitted assigns, and they shall not be construed as conferring any rights on
any other Persons.


7.4    Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set




--------------------------------------------------------------------------------




forth in a written instrument duly executed by or on behalf of the Party waiving
such term or condition. The waiver by any Party of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise. The rights and remedies
provided herein are cumulative and do not exclude any other right or remedy
provided by applicable law or otherwise available except as expressly set forth
herein.


7.5    Expenses. Except as otherwise specified herein or in the Asset Purchase
Agreement or in any other Ancillary Agreement, each Party shall bear any costs
and expenses incurred by it with respect to the Transactions.


7.6    Assignment. Neither this Agreement nor either Party’s rights or
obligations hereunder may be assigned or delegated by such Party without the
prior written consent of the other Party, and any attempted assignment or
delegation of this Agreement or any of such rights or obligations by either
Party without the prior written consent of the other Party shall be void and of
no effect; provided, that either Party may assign or delegate any or all of its
rights or obligations hereunder without the prior written consent of the other
Party to an Affiliate or to a successor, whether in a merger, sale of stock,
sale of assets or other similar transaction with respect to the business to
which this Agreement relates. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
Parties and their respective successors and permitted assigns.


7.7    Amendment. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by both Parties.
7.8    Further Assurance. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
unto such other Party its rights and remedies under this Agreement; provided,
however, that the foregoing shall not impose any obligation on Seller to perform
any acts for or deliver any instruments to Buyer beyond those specific
activities set forth in the Transition Services Agreement.


7.9    Independent Contractors. In the exercise of their respective rights, and
the performance of their respective obligations, under this Agreement, the
Parties are, and shall remain, independent contractors. Nothing in this
Agreement shall be construed to constitute the Parties as partners, joint
venturers, or participants in a joint enterprise or undertaking, or to
constitute either of the Parties as the agent of the other Party for any purpose
whatsoever. Neither Party shall bind, or attempt to bind, the other Party to any
contract or the performance of any other obligation, or represent to any Third
Party that it is authorized to enter into any contract or binding obligation on
behalf of the other Party.


7.10    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable, (b)
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties.




--------------------------------------------------------------------------------






7.11    Equitable Relief. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States or
any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity. Each Party hereby waives (a) any
requirement that the other Party post a bond or other security as a condition
for obtaining any such relief, and (b) any defenses in any action for specific
performance, including the defense that a remedy at law would be adequate.


7.12    English Language. This Agreement shall be written and executed in, and
all other communications under or in connection with this Agreement shall be in,
the English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.


7.13    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed original counterpart of this Agreement.


7.14    Entire Agreement. This Agreement, together with the Schedules and
Exhibits expressly contemplated hereby and attached hereto, the Asset Purchase
Agreement and the other Ancillary Agreements, contain the entire agreement
between the Parties with respect to the Transactions and supersede all prior
agreements, understandings, promises and representations, whether written or
oral, between the Parties with respect to the subject matter hereof. In the
event of any inconsistency between any such Schedules and Exhibits and this
Agreement, the terms of this Agreement shall govern.


7.15    Construction. Except where the context otherwise requires, wherever
used, the singular includes the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein does not limit the generality of
any description preceding such term. The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against either Party. Unless otherwise specified
or where the context otherwise requires, (a) references in this Agreement to any
Article, Section, Schedule or Exhibit are references to such Article, Section,
Schedule or Exhibit of this Agreement; (b) references in any Section to any
clause are references to such clause of such Section; (c) “hereof,” “hereto,”
“hereby,” “herein” and “hereunder” and words of similar import when used in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement; (d) references to a Person are also to its permitted
successors and assigns; (e) references to a law include any amendment or
modification to such law and any rules or regulations issued thereunder, in each
case, as in effect at the relevant time of reference thereto; and (f) references
to any agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently amended, replaced or supplemented from time to time, as so amended,
replaced or supplemented and in effect at the relevant time of reference
thereto.


[Signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.


Asuragen, Inc.
INTERPACE DIAGNOSTICS, LLC

By:______________________________            By:                     
Name: ___________________________            Name: ________________________
Title: ____________________________            Title: _________________________




